DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1  
Cancelled: Claim 2 – 5 and 7
Added: None 
Therefore Claims 1, 6 and 8 – 9 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 8 – 9 have been considered but are moot because 
The newly amended claim 1 limitations neither disclosed or suggested by Smith or Tago. Therefore, Smith and Tago, either individually or in combination, fail to teach or suggest each and every feature of claim 1.
Examiner respectfully disagrees with the applicant in that Smith clearly discloses in marked up FIG and discloses: wherein the touch pad (102) further includes a second declined region (opposite 2nd declined region), the second declined region (adjacent 2nd declined region) is adjacent to the first declined region (FIG 4 above shows this feature), the second declined region (opposite 2nd declined region) extends to another edge (edge) of the surface from the flat region (FIG 4 above clearly shows this feature), and the second declined region (2nd declined region) is inclined downward from the flat region with a second inclination angle (show a 90 degrees inclination angle; Please see FIG 4 above). Smith discloses that the second inclination angle and the second inclination angle with the exception of the second inclination angle is larger than the first inclination angle. It would have been obvious matter of design choice to create the second inclination angle is larger than the first inclination angle, since such modification would have involve a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su US Publication 2016/0202778 A1 in view of Smith et al., US Patent 7,088,343 B2 in further view of Tago US Publication 2005/0063148 A1.

    PNG
    media_image1.png
    632
    517
    media_image1.png
    Greyscale

With regards to Claim 1, Su discloses: An electronic device (FIG 1, a computer device), comprising: 
a body (10 - display & 20 - base), including a surface (110); and 
a touch pad (42 – 48), disposed on the surface (110), wherein the touch pad (42 – 48) includes a flat region (42 – 48) and a first declined region (20 – sides of the base which is non-touch), the first declined region (20 – side of the base declines at a 90 degree angle) extends from the flat region (42 – 48) to an edge of the surface (FIG 1, shows this feature), and the first declined region (20 – side of the base declines at a 90 degrees angle) is inclined downward from the flat region (42 – 48) with a first inclination angle (90 degrees angle), and  
wherein an area size of the flat portion (42 – 48) is greater than that of the first declined portion (20 – side of the base declines at 90 degrees angle).
Su fails to disclose: the first decline region is a touch pad,
wherein a width of the first declined region is between 5% and 10% of a length of a short side of a vertical projection range of the touch pad on the surface.  
wherein the touch pad further includes a second declined region, the second declined region is adjacent to the first declined region, the second declined region extends to another edge of the surface from the flat region, and the second declined region is inclined downward from the flat region with a second inclination angle, and 
wherein the second inclination angle is larger than the first inclination angle.
Smith discloses: An electronic device (FIGS 1 & 2 – laptop and/or PDA), comprising: 
a body (FIG 1, 100 - housing), including a surface (104 - edges & 114 - face); and 
a touch pad (FIG 1, 102), disposed on the surface (FIG 1, 104 & 114), wherein the touch pad (102) includes a flat region (FIG 4, 102 – top left side of the device) and a first declined region (FIG 4, edge left side of the device), the first declined region (1st declined region) extends from the flat region (flat region) to an edge (edge) of the surface (104 & 114), and the first declined region (1st declined region) is inclined downward (shows a downward incline) from the flat region (flat region) with a first inclination angle (show a 0 or 90 degrees inclination angle; Please see FIG 4 above),
wherein the touch pad (102) further includes a second declined region (opposite 2nd declined region), the second declined region (adjacent 2nd declined region) is adjacent to the first declined region (FIG 4 above shows this feature), the second declined region (opposite 2nd declined region) extends to another edge (edge) of the surface from the flat region (FIG 4 above clearly shows this feature), and the second declined region (2nd declined region) is inclined downward from the flat region with a second inclination angle (show a 90 degrees inclination angle; Please see FIG 4 above),   
Smith discloses that the second inclination angle and the second inclination angle with the exception of the second inclination angle is larger than the first inclination angle. It would have been obvious matter of design choice to create the second inclination angle is larger than the first inclination angle, since such modification would have involve a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the first decline region is a touch pad in Su’s invention as taught by Smith’s invention.
The motivation for doing this would have been so that positioning of the touchpad about the outside edge of a device housing allows the touchpad to be easily located for blind individuals (Smith’s invention Paragraph [0023]).
Su in view of Smith fails to disclose: wherein a width of the first declined region is between 5% and 10% of a length of a short side of a vertical projection range of the touch pad on the surface.  

    PNG
    media_image2.png
    660
    496
    media_image2.png
    Greyscale

Tago discloses: wherein a vertical projection width of the first declined region (FIG 7, 15) is between 5% and 10% of a length of a short side of a vertical projection range (B3) of the touch pad (Smith’s invention) on the surface (FIG 7, shows the width of the declined region being an “unknown percentage” of the length of a short side of a vertical projection range of the touchpad).  
Tago discloses the claimed invention except for a width of the first declined region (FIG 7, 15) is between 5% and 10% of a length of a short side of a vertical projection range of the touchpad. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the first declined region (FIG 7, 15) to be between 5% and 10% of a length of a short side of a vertical projection range of the touchpad in Tago’s invention which is further incorporated into Smith’s invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
The motivation for doing this would have yielded predictable results in having the device have a more compact look (Tago’s invention Paragraph [0003])

With regards to Claim 6, Smith discloses: further comprising a keyboard (FIG 1, 108) disposed on the surface (FIG 1, clearly shows this feature).  

With regards to Claim 8, Smith discloses: wherein the first inclination angle is between 0 to 90 degrees (FIG 1 & 4, shows an inclination angle of 0 or 90 degrees).   

With regards to Claim 9, Smith fails to disclose: further comprising a screen pivotally connected with a side of the body away from the touch pad
Tago discloses: further comprising a screen (FIG 1, 18a) pivotally connected (FIG 7, 38 – hinge shaft) with a side of the body away from the touch pad (FIG 7, clearly shows this feature).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625